Exhibit 10.1

 

LOGO [g460424g67y35.jpg]

September 20, 2017

Seamus Grady

[Address]

Dear Seamus:

I am pleased to offer you a position with Fabrinet (“Fabrinet”), an exempted
company incorporated with limited liability under the laws of the Cayman
Islands, in accordance with the terms set forth in this offer letter (the
“Letter”).

1. Title and Position. Your title and position will be Chief Executive Officer
of Fabrinet (“CEO”). You will be employed by Fabrinet USA, Inc. (the “Company”)
on a full-time basis. This is an exempt, professional position. You will report
to Fabrinet’s Board of Directors (the “Board”), provided that for the first, six
(6) months of your employment with the Company, you also will report to the
Executive Chairman of the Board (“Executive Chairman”) as necessary or
appropriate in order to ensure a smooth transition of the CEO role.

2. Board Membership. You will be appointed to serve as a member of the Board
promptly following the first day of your employment with the Company (such first
day of your employment, the “Employment Start Date”). Thereafter, for as long as
you remain CEO, Fabrinet will place your name on the list of nominations as a
candidate to be elected as a member of the Board subject to shareholder vote and
take such actions as may be reasonably necessary or appropriate to support your
election to the Board. Notwithstanding the foregoing, you agree to resign
immediately from the Board in the event that you cease to be the CEO.

3. Duties. Your duties will be consistent with your title and position as CEO,
and any other duties reasonably assigned or requested by the Board.

4. Base Salary. Your initial annualized base salary will be $700,000 (“Salary”),
which will be paid in accordance with the Company’s normal payroll procedures
and subject to applicable withholdings. Your compensation will be subject to
review in accordance with Fabrinet policy in effect from time to time, and the
Board or its Compensation Committee, as applicable (the “Committee”), may make
adjustments from time to time in its sole discretion.

5. Annual Bonus Opportunity. You will be eligible to participate in Fabrinet’s
executive incentive plan or its successor bonus plan as may be maintained from
time to time by Fabrinet for its executive officers, subject to such terms and
conditions as determined by the Committee, in its sole discretion. With respect
to Fabrinet’s current fiscal year ending June 29, 2018 (“Fiscal 2018”), you will



--------------------------------------------------------------------------------

be eligible to participate in Fabrinet’s Fiscal 2018 executive incentive plan,
as has been established by the Committee (the “2018 Executive Incentive Plan”).
Your target bonus opportunity under the 2018 Executive Incentive Plan will be
equal to 120% of your Salary earned during Fiscal 2018. You will receive
additional details regarding the 2018 Executive Incentive Plan and the
applicable performance metrics, terms and conditions upon your hire.

6. Equity Compensation. Following your Employment Start Date and subject to the
approval of the Committee, Fabrinet will grant to you the following equity
awards (collectively, the “Awards”):

a. Time-based Award. Restricted stock units (“RSUs”) covering Fabrinet ordinary
shares (“Shares”) with an aggregate value of $1.5 million. The actual number of
RSUs awarded will be equal to such aggregate value, divided by the closing
market price of a Share on the third trading day following the day on which the
Fabrinet earnings release for Fabrinet’s fiscal quarter in which the RSUs are
approved by the Committee occurs, with any resulting fractional number of Shares
rounded down to the nearest whole number of Shares. This award of RSUs will be
scheduled to vest as to 25% of the Shares subject to the RSUs on an annual basis
on the same day of the year as your Employment Start Date, with the first
scheduled vesting date occurring on the one (1) year anniversary of your
Employment Start Date, such that all of the Shares subject to the RSUs will be
scheduled to be vested on the four (4) year anniversary of your Employment Start
Date, in each case subject to your continued service with the Company through
the applicable vesting date(s).

b. Performance-based Award. RSUs covering Shares with an aggregate value of
$1.5 million (the “PSUs”). The actual number of PSUs awarded will be equal to
such aggregate value, divided by the closing market price of a Share on the
third trading day following the day on which the Fabrinet earnings release for
Fabrinet’s fiscal quarter in which the PSUs are approved by the Committee
occurs, with any resulting fractional number of Shares rounded down to the
nearest whole number of Shares. This award of PSUs will be eligible to vest
based on specified performance goals and such other terms and conditions as
determined by the Committee, including your continued service with the Company
through the applicable vesting date(s). Generally, the performance goals and
other vesting conditions of the PSUs will be substantially similar to certain
performance-based RSU grants to similarly situated senior executives of Fabrinet
in Fiscal 2018.

c. Stretch Award. RSUs covering Shares with an aggregate value of $1.5 million
(the “Stretch PSUs”). The actual number of Stretch PSUs awarded will be equal to
such aggregate value, divided by the closing market price of a Share on the
third trading day following the day on which the Fabrinet earnings release for
Fabrinet’s fiscal quarter in which the Stretch PSUs are approved by the
Committee occurs, with any resulting fractional number of Shares rounded down to
the nearest whole number of Shares. This award of Stretch PSUs will be eligible
to vest based on specified performance goals and such other terms and conditions
as determined by the Committee, including your continued service with the
Company through the applicable vesting date(s). Generally, the performance goals
and other vesting conditions of the Stretch PSUs will be substantially similar
to certain performance-based RSU grants to similarly situated senior executives
of Fabrinet in Fiscal 2018, that require the achievement of certain “stretch”
goals determined by the Committee.

Each of the Awards will be subject to the terms and conditions of Fabrinet’s
equity plan under which the Award is granted and the applicable equity award
agreement thereunder.

 

- 2 -



--------------------------------------------------------------------------------

7. Benefits. During your employment with the Company, you will be eligible to
participate in the Company’s existing benefit plans, subject to eligibility and
other requirements of such plans, as determined by the Company. The Company
reserves the right, in its sole discretion, to modify, suspend, or terminate its
benefit programs and arrangements from time to time as necessary or appropriate.

8. Business Expenses. The Company will reimburse you for reasonable travel or
other expenses incurred by you in the furtherance of or in connection with the
performance of your duties under this Letter, in accordance with the Company’s
expense reimbursement policy as may be in effect from time to time.

9. Severance Benefits. Subject to Section 11, if your employment is terminated
either (i) by the Company without Cause (as defined below) and other than due to
your death or Disability (as defined below), or (ii) by you for Good Reason (as
defined below), then subject to your entering into and not revoking the
Company’s then-standard form of separation agreement and release (the “Release”)
as provided to you by the Company within five (5) business days following the
date of termination of your employment with the Company (the “Termination
Date”), and your Release becoming effective and irrevocable no later than sixty
(60) days following the Termination Date (the “Release Deadline Date”), you will
receive the following severance benefits (the “Severance”): (A) a lump sum cash
payment equal to 100% of your annualized base salary in effect as of the
Termination Date, (B) any earned but unpaid bonus as of the Termination Date,
(C) a lump sum, taxable, cash payment equal to two times the product of
(x) twelve (12) months, multiplied by (y) the amount of monthly premium that you
otherwise would be required to pay for you and any of your eligible dependents
(if applicable) for the first month of Company group health care coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), without regard to whether you elect continued health coverage under
COBRA for yourself and any of your eligible dependents, and (D) to the extent
you are receiving tax equalization benefits under Fabrinet’s expatriate policy
on the Termination Date, continued tax equalization benefits in accordance with
Fabrinet’s expatriate policy for (I) the calendar year in which the Termination
Date occurs and (II) the calendar year immediately following the calendar year
in which the Termination Date occurs (“Expat Benefit”).

a. Release and Payment Timing. If the Release becomes effective and irrevocable
by the Release Deadline Date, then subject to Section 11 below, the Severance
will be paid on the first, regularly scheduled payroll date of the Company
following the Release Deadline Date, but in no event later than the fifteenth
(15th) day of the third (3rd) month immediately following the later of (x) the
last day of your taxable year in which the Termination Date occurs or (y) the
last day of the Company’s tax year in which the Termination Date occurs. In no
event will you have any discretion to determine the tax year in which the
Severance is paid.

b. Definition of Cause. For purposes of this Letter, the term “Cause” means the
occurrence of any of the following: (i) your commission of any felony or any
crime involving moral turpitude; (ii) your willful breach of your duties to
Fabrinet, including without limitation, theft from Fabrinet or failure to fully
disclose your personal pecuniary interest in a transaction involving Fabrinet;
and (iii) engaging in (A) willful misconduct, (B) willful or gross neglect,
(C) fraud, (D) misappropriation, or (E) embezzlement, in each case whether in
the performance of your duties hereunder or otherwise.

c. Definition of Disability. For purposes of this Letter, the term “Disability”
means your becoming unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.

 

- 3 -



--------------------------------------------------------------------------------

d. Definition of Good Reason. For purposes of this Letter, the term “Good
Reason” means your termination of your employment with the Company within thirty
(30) days following the end of the Company’s Cure Period (as defined below) as a
result of the occurrence of any of the following without your written consent:
(i) a material diminution in your authority, duties or responsibilities
(including following any change in control of the Company), or (ii) a material
breach by the Company of this Letter; provided, however, that you must provide
written notice to the Board of the condition that could constitute a “Good
Reason” event within sixty (60) days following the initial existence of such
condition and such condition must not have been remedied by the Company within
thirty (30) days (the “Cure Period”) of such written notice.

10. At-will Employment. Fabrinet is excited about your joining and looks forward
to a beneficial and productive relationship. Nevertheless, you should be aware
that your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice. We request that, in the event of resignation, you give the
Company at least two weeks’ notice.

11. Taxes.

a. Tax Consequences and Withholdings. All payments made pursuant to this Letter
will be subject to applicable tax withholdings and any other required payroll
deductions.

b. Section 409A.

i. Notwithstanding anything to the contrary in this Letter, neither Severance
that, when considered together with any other severance or separation payments
or benefits, are considered deferred compensation (together, “Deferred
Payments”) within the meaning of U.S. Internal Revenue Code (“Code”)
Section 409A and the regulations and guidance thereunder (“Section 409A”), nor
any Severance that otherwise would fail to be exempt from Section 409A but for
Treasury Regulations Section 1.409A-1(b)(9), will be paid or provided until you
have a “separation from service” within the meaning of Section 409A.

ii. Any payments or benefits paid or provided under this Letter that satisfy the
requirements of the “short-term deferral” rule under Treasury Regulations
Section 1.409A-1(b)(4), or that qualify as payments made as a result of an
involuntary separation from service under Treasury Regulations
Section 1.409A-1(b)(9)(iii) that is within the limit set forth thereunder, will
not constitute Deferred Payments for purposes of subsection (i) above.

iii. Any Expat Benefit payment will be made as soon as practicable following
your taxable year in which the compensation covered by the Expat Benefit was
paid, and in no event later than the end of your taxable year following your
taxable year in which you remit the taxes relating to such compensation.

iv. Notwithstanding anything to the contrary in this Letter, if you are a
“specified employee” within the meaning of Section 409A at the time of your
separation from service (other than

 

- 4 -



--------------------------------------------------------------------------------

due to death), then any Severance that constitutes Deferred Payments payable
within the first six (6) months after your separation from service instead will
be payable on the date six (6) months and one (1) day after your separation from
service; provided that in the event of your death within such six (6) month
period, any payments delayed by this clause (iii) will be paid to you in a lump
sum as soon as administratively practicable after the date of your death. Each
payment and benefit under this Letter is intended to constitute a separate
payment under Treasury Regulations Section 1.409A-2(b)(2).

v. This Letter and the payments and benefits hereunder are intended to comply
with or be exempt from Section 409A so that none of the payments and benefits
hereunder will be subject to the additional tax imposed by Section 409A, and any
ambiguities and ambiguous terms herein will be interpreted to so comply or be
exempt. To the extent required to be exempt from or comply with Section 409A,
references to the termination of your employment or Termination Date, or similar
phrases used in this Letter will be references to your “separation from service”
within the meaning of Section 409A. Fabrinet reserves the right to amend this
Letter as it deems necessary or advisable, in its sole discretion and without
your consent, to comply with Section 409A or to avoid income recognition under
Section 409A prior to the actual payment or provision of benefits or imposition
of any additional tax. In no event will Fabrinet reimburse you for any taxes
imposed or other costs incurred as a result of Section 409A.

c. Section 280G. In the event that the payments and benefits provided for in
this Letter or otherwise payable to you (x) constitute “parachute payments”
within the meaning of Code Section 280G (“Section 280G”) and (y) but for this
subsection (c), would be subject to the excise tax imposed by Code Section 4999
(“Section 4999”), then your payments and benefits under this Letter or otherwise
(the “280G Amounts”) will be either delivered in full, or delivered as to such
lesser extent that would result in no portion of the 280G Amounts being subject
to the excise tax under Section 4999, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in your receipt on an after-tax basis, of
the greatest amount of 280G Amounts, notwithstanding that all or some portion of
the 280G Amounts may be taxable under Section 4999.

i. In the event that a reduction of 280G Amounts is made in accordance with this
subsection (c), the reduction will occur, with respect to the 280G Amounts
considered parachute payments within the meaning of Section 280G, in the
following order: (A) reduction of cash payments in reverse chronological order
(that is, the cash payment owed on the latest date following the occurrence of
the event triggering the excise tax will be the first cash payment to be
reduced); (B) cancellation of equity awards that were granted “contingent on a
change in ownership or control” within the meaning of Section 280G in the
reverse order of date of grant of the awards (that is, the most recently granted
equity awards will be cancelled first); (C) reduction of the accelerated vesting
of equity awards in the reverse order of date of grant of the awards (that is,
the vesting of the most recently granted equity awards will be cancelled first);
and (D) reduction of employee benefits in reverse chronological order (that is,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced). In no event
will you have any discretion with respect to the ordering of payment reductions.

ii. Unless the Company and you otherwise agree in writing, any determination
required under this subsection (c) will be made in writing by a nationally
recognized accounting or valuation firm (the “Firm”) selected by the Company,
whose determination will be conclusive and

 

- 5 -



--------------------------------------------------------------------------------

binding upon you and the Company for all purposes. For purposes of making the
calculations required by this subsection (c), the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999. The Company and you will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this subsection (c). The Company will bear the costs and make all payments
for the Firm’s services in connection with any calculations contemplated by this
subsection (c).

12. Miscellaneous.

a. Fabrinet reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check.

b. For purposes of federal immigration law, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

c. We also ask that, if you have not already done so, you disclose to the
Company any and all agreements relating to your prior employment that may affect
your eligibility to be employed by the Company or limit the manner in which you
may be employed. It is the Company’s understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case.

d. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which Fabrinet is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to
Fabrinet. Similarly, you agree not to bring any third party confidential
information to Fabrinet, including that of your former employer, and that in
performing your employment duties you will not in any way utilize any such
information.

e. As a Company employee, you will be expected to abide by Fabrinet’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand Fabrinet’s Code of Business Conduct and
Insider Trading Policy.

f. As a condition of your employment, you are required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement (“Confidentiality Agreement”) which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non-disclosure of Fabrinet proprietary
information. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company (and Fabrinet) agree that any
and all disputes between you and the Company (or Fabrinet) will be fully and
finally resolved by binding arbitration pursuant to the terms set forth in the
Confidentiality Agreement. Please note that we must receive your signed
Confidentiality Agreement before your Employment Start Date.

 

- 6 -



--------------------------------------------------------------------------------

13. Governing Law. The validity, interpretation, construction and performance of
this Letter will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

To accept this offer, please sign and date this Letter in the space provided
below. If you accept this offer, your first day of employment will be
September 22, 2017. This Letter, along with any agreements relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements including, but not limited to, any representations made during your
recruitment, interviews or pre-employment negotiations, whether written or oral.
This Letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by a duly
authorized officer of the Company and you. This offer of employment will
terminate if it is not accepted, signed and returned by September 22, 2017.

We look forward to your favorable reply and to working with you at Fabrinet.

 

Sincerely, /s/ Rollance Olson Rollance Olson Lead Independent Director of
Fabrinet’s Board of Directors

 

Agreed to and accepted: Signature:   /s/ Seamus Grady

Printed Name:   Seamus Grady

Date:   Sep 21, 2017

Enclosures

Duplicate Original Letter

At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement

Background and Credit Check Disclosure and Authorization

Summary of Rights Under Federal and California Law

 

- 7 -